ALLOWABILITY NOTICE

After careful consideration of the Information disclosure statement filed August 16, 2022, Claims 1 – 20 remain allowed.  
Applicant’s proposed amendments filed June 24, 2022 after the Final Office action of June 13, 2022 remain entered.  In addition to these amendments, an examiner’s amendment to the record appears below.   These amendments are identical to those set forth in the Allowability Notice of July 29, 2022.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ragan Buckley on July 20, 2022.
The application has been amended as follows: 
In Claim 1, Page -2-,  --provided that at least one of R1, R2, and R3 is not hydroxyl;-- has been inserted before Text Line 8 (i.e. the line beginning on Page -2- with “wherein m has a value such that”).
In Claim 1, Page -3-,  --provided that at least one of R1, R2, and R3 is not hydroxyl;-- has been inserted before Text Line 5 (i.e. the line beginning on Page -3- with “wherein m has a value such that”).
In Claim 1, Page -3-, Text Lines 5 - 6, “a first Brookfield Cone and Plate Viscosity of about 3.7 to about 4.2 Poise” has been substituted with --a Brookfield Cone and Plate Viscosity of about less than about 5 Poise--

The following is an examiner’s statement of reasons for allowance: 
With respect to the prior art, no reference teaches the claimed method of generating a polyurethane in which an aromatic polyester polyether polyol having either the claimed structure based on a glycerol backbone or trimethylolpropane backbone and having Brookfield Cone and Plate viscosities in the claimed ranges is provided.  
US 5,877,255 to Gerber et al. and US 6,592,218 to Salsman still correspond to the closest prior art.  Both references teach the preparation of aromatic polyester polyether polyols from polyethylene terephthalate (PET) and oxyalkylated polyols, specifically ethoxylated trimethylolpropane in Gerber et al. and ethoxylated glycerin in Salsman.  
However, both references require additional components be used in the preparation of the aromatic polyester polyethers which are not used in the preparation of the inventive aromatic polyester polyethers; Gerber et al. requires the reaction mixture comprise a fatty acid ester, such as castor oil, while Salsman requires the reaction mixture comprise a glycol compound.  The structures of the aromatic polyester polyether polyols produced by Gerber et al. and Salsman will thus differ from the structures which are instantly claimed.  Additionally, Gerber et al. and Salsman are both silent regarding the Brookfield Cone and Plate Viscosity of the aromatic polyester polyols produced.  It cannot be presumed that the viscosity of the polyols of the prior art will necessarily have Brookfield Cone and Plate Viscosities in the instantly claimed ranges, as they are not prepared with identical ingredients to those used in the preparation of the instantly claimed polyols.  The claimed method is thus neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764